DETAILED ACTION

Response to Amendment
	In view of the amendments and arguments to Claims 1 and 6, 35 U.S.C. §112(b) rejections are directed to the aforementioned claims.
	In view of the amendments to Claims 1 and 6, the previous prior art rejections directed to the claims are withdrawn.  New rejections are directed to the previous claims and newly added Claims 7-8.  These rejections were necessitated by the amendments.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/02/2020 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to Claim 1, the phrase “coating weight of nickel to a value of the first nickel layer is 5.0 µm or less” renders the claim indefinite.  It is unclear as to what “a value of the first nickel layer” refers to, in terms of a measurement or parameter; furthermore, it is unclear as to how the coating weight is perceived in µm, a measurement of length.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
For purposes of Office examination, no prior art may be applied to this phrase due to lack of clarity.  

In regards to Claim 6, the phrase “number of pin hole rusts is 100 pin holes/m2 ” renders the claim indefinite.  It is unclear as to what constitutes a pin hole rust and how it is quantified; therefore, the metes and bounds of the claim are not clearly defined and the phrase renders the claim indefinite.
	For purposes of Office examination, the no prior art may be applied to this measurement/parameter due to lack of clarity; the Examiner is interpreting this claim to mean that any salt water spray test can be conducted on the surface-treated sheet.

In addition to the rejections set forth above, Claims 2-8 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 5,576,113 (Hirofumi) in view of Japanese Patent Application Publication No. JP 2008-156738 (Hibino).
In regards to Claim 1, Hirofumi teaches a steel plate having a plated layer on the upper and lower surface thereof to be processed into a battery can which is cylindrical (Abstract).  Hirofumi further teaches that a steel plate is cold-rolled and then soft nickel-plated on a surface which is disposed in the outer surface of the cylindrical wall of the battery can 1 when the sheet comprising the steel plate 11 is drawn (Column 19, Lines 22-32; Figure 26) – corresponding to a steel sheet where a first nickel layer is formed on the steel sheet, the first nickel layer being dull plated.  Additionally, Hirofumi teaches that the soft-plated steel sheet is then bright nickel-plated (Column 19, Line 32; Figure 26) – corresponding to a second nickel layer formed above or below while contacting the first nickel layer, wherein the first or second nickel layer has an upper surface that is exposed as an outermost surface of the surface-treated sheet.  Hirofumi discloses that the inner surface of the cylindrical wall is also soft nickel-plated followed by a bright-nickel plating (hard nickel plating) (Column 19, Lines 33-37).  Examiner notes that given that Hirofumi teaches that bright-nickel plating is associated with hard nickel plating, then one of ordinary skill in the art would recognize that soft nickel plating would be associated with dull 
In the similar field of nickel plating on substrates, Hibino teaches that metal crystals do not necessarily grow in a fixed direction but are oriented in various directions during the growth process, internal strain in the precipitation process is small and the (111) orientation shows the most ideal crystal growth (¶9).  Hibino further teaches that the (200) orientation exhibits the largest suppression of growth due to internal strain in the precipitation process (¶9).  Hibino discloses that the ratio A/B is the ratio of amount of ideal crystal orientation to the amount of crystal orientation in which growth is suppressed, or, in other words, the amount of ideal large crystal orientation to small internal strain or high elongation (¶9).  Hibino additionally teaches that the ratio A/B can be determined by comparing the peak intensities of the (111) plane and the (200) plane, and ideally should be 3 or more (¶11) – corresponding to a (200) plane orientation rate of 33.3% or less, which overlaps with the claimed (200) orientation rate of 5 to 30%.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Moreover, Hibino discloses an A/B [(111)/(200)] ratio 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized an A/B ratio greater than 3, or a minimized (200) plane orientation rate, within the nickel plating on the steel substrate of Hirofumi.  One skilled in the art would have been motivated by the desire and expectation of promoting ideal crystal growth and minimizing internal strain while enhancing the elongation rate, as taught by Hibino, of the nickel plating on the steel substrate of Hirofumi to enhance mechanical and crystallographic properties.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Examiner notes that neither Hirofumi nor Hibino explicitly teach that the second nickel layer has a (200) plane orientation rate being higher than that of the first layer – but notes that the second nickel layer formed above the first nickel layer within the surface-treated sheet taught by Hirofumi in view of Hibino would inherently have a higher (200) plane orientation rate; Hirofumi teaches that the bright nickel layer plated on top of the soft nickel-layer is analogous to a hard nickel-plated layer (Column 19, Lines 38-40).  Hibino teaches a relationship a higher elongation rate and an increasing A/B ratio (¶9), and a decreasing Vickers hardness with an increasing elongation rate (¶10).  Therefore, a harder nickel layer would have a lower elongation rate, correlating to a lower A/B ratio, which would lead to a comparatively higher (200) plane orientation rate.



In regards to Claim 3, Hirofumi teaches that the soft-plated steel sheet is then bright nickel-plated (Column 19, Line 32; Figure 26) – corresponding to the second nickel layer is formed on the first nickel layer.

In regards to Claims 4-5, Hirofumi teaches that the steel plate having a plated layer on the upper and lower surfaces thereof may be processed into a battery can which is cylindrical, corresponding to a battery can and pipe having a surface-treated steel sheet.

In regards to Claim 6, Hirofumi teaches that a salt spray test was conducted on the sheets (Column 16, Lines 32-33) – corresponding to the first nickel layer having a corrosion resistance after 4 hours of performing a spraying to the first nickel layer having a 3.0 µm thickness with a salt water in accordance with any salt water spray test.

In regards to Claims 7-8, Hirofumi in view of Hibino do not explicitly teach first nickel layer has a Vickers hardness of 195 and 216 or more.  However, Hirofumi in view of Hibino set for the a product and material that appears to have the same compositional structure and material as set forth in the instant application, and thus the second hard nickel-plated layer of Hirofumi in view of Hibino would inherently have a higher (200) plane orientation rate than the soft nickel-
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
As noted above, Hirofumi in view of Hibino set forth a product that is substantially identical to the product as instantly claimed within Claim 1; namely, a surface-treated steel sheet with nickel layers in the specified arrangements and plating types as claimed, as well as the relative orientation rates of the (200) plane.  Additionally, the instant specification teaches that it is found that the plating film exhibits high surface hardness by setting the orientation rate of the (200) plane of the nickel layer to 30% or less (¶53), and that even when heat treatment is performed after nickel plating, the nickel plated steel sheets where the orientation rate of the (200) plane is 40% or less are excellent in both hardness and corrosion resistance (¶83).  Therefore, given that Hirofumi in view of Hibino teaches a (200) plane orientation rate of 33.3% or less, which overlaps with the claimed (200) orientation rate of 5 to 30% and falls within the range of 40% or less as noted by the instant specification, the first nickel layer would inherently have a superior Vickers hardness, even after undergoing heat treatment.  One of ordinary skill in the art would expect, given the teachings of the instant specification regarding the correlation .

Claim 1, in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 5,576,113 (Hirofumi) as evidenced by United States Patent Publication No. US 2,315,802 (Rudolf) in view of Japanese Patent Application Publication No. JP 2008-156738 (Hibino).
In regards to Claim 1, Hirofumi teaches a steel plate having a plated layer on the upper and lower surface thereof to be processed into a battery can which is cylindrical (Abstract).  Hirofumi further teaches that a steel plate is cold-rolled and then soft nickel-plated on a surface which is disposed in the outer surface of the cylindrical wall of the battery can 1 when the sheet comprising the steel plate 11 is drawn (Column 19, Lines 22-32; Figure 26) – corresponding to a steel sheet where a first nickel layer is formed on the steel sheet, the first nickel layer being dull plated.  Additionally, Hirofumi teaches that the soft-plated steel sheet is then bright nickel-plated (Column 19, Line 32; Figure 26) – corresponding to a second nickel layer formed above or below while contacting the first nickel layer, wherein the first or second nickel layer has an upper surface that is exposed as an outermost surface of the surface-treated sheet.  Hirofumi discloses that the inner surface of the cylindrical wall is also soft nickel-plated followed by a bright-nickel plating (hard nickel plating) (Column 19, Lines 33-37).  Examiner notes that given that Hirofumi teaches that bright-nickel plating is associated with hard nickel plating, then one of ordinary skill in the art would recognize that soft nickel plating would be associated with dull 
In the similar field of nickel plating on substrates, Hibino teaches that metal crystals do not necessarily grow in a fixed direction but are oriented in various directions during the growth process, internal strain in the precipitation process is small and the (111) orientation shows the most ideal crystal growth (¶9).  Hibino further teaches that the (200) orientation exhibits the largest suppression of growth due to internal strain in the precipitation process (¶9).  Hibino discloses that the ratio A/B is the ratio of amount of ideal crystal orientation to the amount of crystal orientation in which growth is suppressed, or, in other words, the amount of ideal large crystal orientation to small internal strain or high elongation (¶9).  Hibino additionally teaches that the ratio A/B can be determined by comparing the peak intensities of the (111) plane and the (200) plane, and ideally should be 3 or more (¶11) – corresponding to a (200) plane orientation rate of 33.3% or less, which overlaps with the claimed (200) orientation rate of 5 to 30%.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized an A/B ratio greater than 3, or a minimized (200) plane orientation rate, within the nickel plating on the steel substrate of Hirofumi.  One skilled in the art would have been motivated by the desire and expectation of promoting ideal crystal growth and minimizing internal strain while enhancing the elongation rate, as taught by Hibino, of the nickel plating on the steel substrate of Hirofumi to enhance mechanical and crystallographic properties.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Examiner notes that neither Hirofumi nor Hibino explicitly teach that the second nickel layer has a (200) plane orientation rate being higher than that of the first layer – but notes that the second nickel layer formed above the first nickel layer within the surface-treated sheet taught by Hirofumi in view of Hibino would inherently have a higher (200) plane orientation rate; Hirofumi teaches that the bright nickel layer plated on top of the soft nickel-layer is analogous to a hard nickel-plated layer (Column 19, Lines 38-40).  Hibino teaches a relationship a higher elongation rate and an increasing A/B ratio (¶9), and a decreasing Vickers hardness with an increasing elongation rate (¶10).  Therefore, a harder nickel layer would have a lower elongation rate, correlating to a lower A/B ratio, which would lead to a comparatively higher (200) plane orientation rate.
.  
 
Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 
Applicant argues that Claim 1 has been amended to include limitations directed to a coating weight of nickel to a value of the first nickel layer being 5.0 µm or less, and that the characteristics of layer of Hibino should be applied to a nickel-plating layer with a thickness of 20 µm or more (Applicant’s Arguments, Pages 6-7).  Applicant argues that according to reference Watanabe, from a sample of 20 µm or more, it is not appropriate to combine the references for an ideal crystal structure, because Hirofumi discloses a plating layer that is thinner than Hibino (Page 7).
In regards to Applicant’s arguments, Examiner notes that as set forth in the §112(b) rejection above, it is unclear as how that parameter is perceived/measured.  Therefore, no prior art can be applied to the amended limitation.  Additionally, as noted by Applicant, Hibino discloses a thickness of 0.3 µm to 100 µm and is not particularly limited (¶16), which overlaps with the claimed range; Examiner notes that it is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Applicant notes that Hibino teaches a high thickness layer, but selects from exemplary embodiments that fall within the disclosed range of Hibino.  The use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned.  MPEP 2123.  They are part of the literature of the art, relevant for all they contain.  Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  Therefore, Applicant’s argument utilizing Watanabe for a layer of Hibino with a thickness of 20 µm or more and that the references are inappropriate to combine due to differing layer thickness constitutes mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  Applicant has not provided sufficient evidence to show that the product of the prior art would not be necessarily prima facie obvious over that of the instant invention. 
Therefore, Applicant’s argument is not persuasive.



In regards to Applicant’s argument, Examiner set forth a proper rationale regarding one of ordinary skill in the art to have utilized the teachings of Hibino within Hirofumi to promote ideal crystal growth, minimizing internal strain while enhancing elongation rate; Applicant bases arguments on the assumptions that Hibino’s layer is necessarily 20 µm or more, and that such a combination would decrease ductility, when the combination set forth in the rejection illustrated improving elongation rate by Hibino.  Therefore, Applicant has not supported arguments with sufficient evidence on the record to show that the combination and rationale as set forth would not have been obvious to one of ordinary skill in the art.  
Additionally, Applicant’s arguments regarding press molding are not commensurate in scope of the claims, which do not disclose such a limitation.  Moreover, Applicant has not provided sufficient evidence on the record to show the product of the prior art would not necessarily exhibit such two effects of the present invention.
Therefore, Applicant’s arguments are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 

/Daniel J. Schleis/Primary Examiner, Art Unit 1784